Case 3:15-cv-00675-JBA Document 1281-1 Filed 09/12/19 Page 1 of 3

Christopher Blau

From: Christopher Blau

Sent: Wednesday, September 11, 2019 12:27 PM

To: ‘Paul E. Knag'

Ce: Jed Horwitt; Stephen Kindseth; Deborah Accurso
Subject: RE: Fidelity Alerts: Order Execution

Thank you, Paul. We will investigate.
Chris

Christopher H. Blau, Esq.

ZEISLER & ZEISLER, P.C.

10 Middle Street

15" Floor : °
Bridgeport, CT 06604

Phone: (203) 368-5465

cblau@zeislaw.com

From: Paul E. Knag

Sent: Wednesday, September 11, 2019 12:20 PM
To: Christopher Blau

Subject: FW: Fidelity Alerts: Order Execution

Please see following.

PAUL E. KNAG | PARTNER
Direct: 203-653-5407 | Fax: 860-240-5711| Mobile: 203-561-6438 | pknag@murthalaw.com

MURTHACULLINA

Murtha Cullina LLP | Attorneys at Law | www.murthalaw.com
177 Broad Street | Stamford | CT | 06901

Boston Office: 99 High Street | Boston, MA 02110-2320
Direct: 617-457-4066 | Main: 617-457-4000

Blember :
= Lex Mundi is the workds lacing
Lex Mun | . setvrark, of indeperwient law
i

? os : firs with in-depth experience:
A fouled Chom maple r 3 ° :
World Read y in TOY courdies worldwide.

CONFIDENTIALITY NOTICE: This message originates from the law firm of Murtha Cullina LLP. The information contained in this e-mail and any files transmitted
with it may be a confidential attorney-client communication or may otherwise be privileged and confidential. If the reader of this message, regardless of the
address or routing, is not an intended recipient, you are hereby notified that you have received this transmittal in error and any review, use, distribution,
dissemination or copying is strictly prohibited. if you have received this message in error, please delete this e-mail and all files transmitted with it from your system
and immediately notify Murtha Cullina by sending a reply e-mail to the sender of this message. Thank you.

1
Case 3:15-cv-00675-JBA Document 1281-1 Filed 09/12/19 Page 2 of 3

 

From: Shalini Ahmed [mailto:shalini.ahmed@me.com]
Sent: Monday, September 09, 2019 1:21 PM

To: Paul E. Knag

Subject: Fwd: Fidelity Alerts: Order Execution

Paul -

There has been no court order to sell securities. Please forward this email to the Receiver so he can figure out
what is going on at Fidelity and so he can tell us and the parties (Ifty and SEC) what is going on.

Thanks,

Shalini

Begin forwarded message:

From: Fidelity Investments <Fidelity.Alerts@Fidelity.com>

Date: September 9, 2019 at 12:22:42 PM EDT

To: shalini.ahmed@me.com

Subject: Fidelity Alerts: Order Execution

Reply-To: Fidelity Investments Service DoNotReply@fidelity.com

 

 

acrintt Mon Sep 09, 2019
Subscription Alert 12:22:42 p.m. ET

 

 

 

 

Order Execution

Account: XXXXX7540

Unit Investment Trust SELL: 6000 units of PAA was FILLED.
Execution Price: $21.24

Execution Time: 12:22 p.m. ET

Order Number: l|O9CKRWF

 

Or log in to Fidelity.com and select Accounts & Trade > Portfolio > Activity &
Orders > Orders.
Case 3:15-cv-00675-JBA Document 1281-1 Filed 09/12/19 Page 3 of 3

 

Unsubscribe | Send a Secure Message | Fidelity Alerts User Agreement

Please do not reply to this email. To verify this email was sent by Fidelity Investments, log in to your account
and visit Research > Alerts > View Alerts History.

important information:
Fidelity automatically emails certain alerts to customers who have provided an email address.

fcelity Brokerage Services LLC, Member NYSE, SIPC, 900 Salem Street, Smithfield, Rl 02917.

537048

© 2019 FMR LLC. All rights reserved.

 

Total Control Panel Login

To: chlau@zeislaw.com

From: pknag@murthalaw.com

You received this message because the domain murthalaw.com is on the enterprise allow list. Please contact your administrator to block
messages from the domain murthalaw.com
